Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 63, 65, 66, 68, 70, 85, 86, 88 are objected to because of the following informalities:  
Claim 63 should state “wherein the one or more transceiver assembly comprises a layer stack”.
Claim 65 should state “the one or more transceiver assemblies”, “bottom side of the EPIC a bottom side of the EPIC”, “on a top side of the EPIC”.  Furthermore, the applicant should also enter the full form of TSV within the claim.
Dependent claims comprising “the transceiver chip” instead of “the optical transceiver chip” should be amended to read “the optical transceiver chip”.
Claim 72 should state “of one or both of the”.
Claims 66, 68, 70, 85, 86 and 88 state multiple features that can be performed by the system. As per the specifications, is seems as though different embodiments perform “one or more” of these features. The specifications don’t provide any language stating that “all” the features are performed as shown in the claims. The applicant is requested to clarify this issue in order to avoid any possible enablement issues with the claims.
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 states “into the layer material of the layer stack”, “inside the layer assembly”. There is insufficient antecedent basis for this limitation. It is also not clear if “each” layer forms “an optical beam” or all the layers form “an optical beam”. Furthermore, the last limitation of the claim doesn’t make it clear which direction the collimated beam is output i.e. receive direction or transmit direction.
Claims 64 to 90 are rejected under 112b as having insufficient antecedent basis since these claims depend on canceled claims 1, 5, 8, 10, 12, 14, etc. and also comprise terminology such as “switch system”/“optical transceiver system” that is not previously defined, thus making the claims vague and indefinite. 
Claim 64 states “reflects the optical beam towards the transceiver chip”. If claim 64 were to depend on claim 63 which states collimating “the” beam; since the direction of “the” beam is ambiguous in claim 63, the language of claim 64 is also ambiguous i.e. if “the beam” in claim 63 is in the transmit direction, then the language of claim 64 is conflicting with the language of claim 63.
Claim 65 states “grating couplers…to the other layers of the transceiver”. If claim 65 depends on claim 63 which only states “optical beam forming layers”, it is not clear if “other layers” correspond to “optical beam layers”.
Claim 66 states “wherein the transceiver chip has the following functionalities: modulator driver and modulator, photodetector and transimpedance amplifier”. This part of the limitation is vague and confusing since the devices modulator driver/modulator are not functions. Furthermore, it is not clear the “extinction ratio” is for what parameter. Moreover, “to the DSP chip and/or to the external laser source and/or to the host board” comprises insufficient antecedent basis since this limitation comprises terms that were not previously claimed. 
Claim 67 states “a switch ASIC…a transceiver assembly in which the optical transceiver chip”. If claim 67 were to depend on claim 63, it is confusing to the examiner if these components are the same as described in claim 63 or different components.
Claim 68 states “has the following monitoring and diagnostic functionalities: Pseudo-random Binary Sequence (PRBS) generator and checker, loopbacks on line and/or network side, internal voltage monitor, internal temperature sensors”. These limitations don’t correspond to “functionalities”. It is also not clear what “loopbacks on line and/or network side” and “internal voltage monitor, internal temperature sensors” correspond to i.e. what comprises “on line” and what comprises “internal” in relation to “external”? Furthermore, “at the receiver optical input”, “the modulator output” comprises insufficient antecedent basis. All these issues make the claim vague and confusing to the examiner.
Claim 69 states “on the same primary high-speed substrate”. There is insufficient antecedent basis for this limitation.
Claim 70 states “connection to the DSP”. There is insufficient antecedent basis for this limitation. Furthermore, “check locking status of the DSP on transmitter and receiver” is vague and confusing to the examiner. What comprises “check locking status”?
Claim 71 states “electronic and photonic building blocks comprising a single transceiver channel in the optical transceiver chip are multiplied to form an arrayed structure”. It is not at all clear to the examiner what “building blocks” comprise. Furthermore, it is not clear to the examiner how these “blocks” are “multiplied” to form an array. These limitations are vague and indefinite.
Claim 72 states “of the optical connector”. There is insufficient antecedent basis for this limitation.
Claims 73 and 74 state “wherein the pair of fine alignment”. There is insufficient antecedent basis for this limitation.
Claim 75 states “wherein the self-alignment features”. There is insufficient antecedent basis for this limitation.
Claim 77 states “the pluggable optical connector to the transceiver receptacle is implemented in the enclosure”. There is insufficient antecedent basis for all these limitations.
Claim 78 states “the pair of coarse alignment”. There is insufficient antecedent basis for all these limitations.
Claim 79 states “the fibers in the fiber array”. There is insufficient antecedent basis for this limitation.
Claim 80 states “wherein each four signal paths”. There is insufficient antecedent basis for this limitation.
Claim 81 states “wherein the wavelength division multiplexing functionality is integrated in the pluggable optical connector”. There is insufficient antecedent basis for all these limitations.
Claim 82 states “wherein the wavelength division multiplexing”. There is insufficient antecedent basis for this limitation.
Claim 83 states “wherein the first side… the second side”. There is insufficient antecedent basis for this limitation.
Claim 84 states “the fiber array or fiber ribbon terminates in at least two distinct connectors at the front plate… the fibers… the switch system”. There is insufficient antecedent basis for this limitation.
Claim 85 states “wherein the switch system comprises one or more switch ASIC(s) with one or more array(s) of optical transceivers assemblies”. If claim 85 were to depend on claim 63, it is not clear if the switch ASIC/optical transceivers of claim 63 are also a part of the same in claim 85. Furthermore, it is not clear if “RF high-speed lines between the switch ASIC and the transceiver assembly” are in relation to “the” switch/assembly from claim 63 or different ones. Moreover, “the high-speed substrate… the bottom side… the top side… the fiber array… the pluggable optical connector… the electrical interfaces… the transceiver receptacle… the heat”, all comprise insufficient antecedent basis issues.
Claim 86 states “wherein the switch system comprises one or more switch ASIC(s) with one or more array(s) of optical transceivers assemblies”. If claim 86 were to depend on claim 63, it is not clear if the switch ASIC/optical transceivers of claim 63 are also a part of the same in claim 86. Moreover, “the bottom side… the main board, all comprise insufficient antecedent basis issues. Also the limitation “DC and controls” is vague and confusing to the examiner as it is not clear what the limitations mean.
Claim 87 states “wherein the switch system comprises different modulation formats, such as: NRZ, PAM-N, especially PAM-4, QPSK, DP-QPSK or Nyquist pulses”. This limitation is vague and indefinite. It is not clear how a switch system can “comprise” different modulation formats. Furthermore, “Nyquist pulses” is not a modulation format.
Claim 88 states “comprises an arrangement and/or a layer system”. If claim 88 depends on claim 63, are the layers in claim 63 also part of this “layer system”? Furthermore, “the high-speed substrate… the fiber array… the EPIC chip…” have insufficient antecedent basis. 
Claim 89 states “the External laser input…the EPIC chip”. There is insufficient antecedent basis for these limitations.
Claim 90 states “second high-speed substrates and the electrical and mechanical connection”. There is no prior “first high-speed substrate” claimed. There is insufficient antecedent basis for these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epitaux (US 2019/0033542).
Regarding claim 63, Epitaux teaches a switch system (Fig. 14A, system 101) comprising one or more optical transceiver assemblies (Fig. 14A, assemblies 150) connected to a switch ASIC (Fig. 14A, switch ASIC 153; paragraph [0200], the IC die 153 can include plurality of ASIC components including an ASIC microprocessor, field programmable gate arrays, and switch), wherein the switch ASIC switches electrical signals (paragraph [0200], the ASIC components are in electrical communication with both the transmit engine 30 and the receive engine 62), wherein the transceiver assembly comprises a layer stack (Fig. 14B shows the side view of the assembly 150 which comprises multiple layers), and wherein the layer stack includes the following features: an optical transceiver chip (paragraph [0197], an optical engine 150 that can be mountable to any suitable platform…transmitter 22 that is mountable to any suitable platform…the receiver 24 that is mountable to any suitable platform), optical beam forming layers (Fig. 3C shows multiple layers within the assembly), which contain lenses or lens arrays etched into the layer material of the layer stack and configured to form an optical beam (Fig. 3C, lens or lens array 52, 54, 58 etched within the multiple layers), a pluggable optical interface including mechanical guide pins inside the layer assembly (Fig. 12B, mechanical pins 142 for a pluggable optical interface space 89), and an optical imaging system expanding and collimating the optical beam (paragraph [0089], lens 58 can include a collimating transmitter lens in combination with a converging lens that is positioned downstream of the collimating transmitter lens and in alignment with the collimating transmitter lens. Thus, the optical transmit signal can pass through the collimating transmitter lens and then through the converging transmitter lens).  
Although Fig. 3C and its description is not explicitly shown under Figs. 14A and 14B, paragraph 37 states “FIG. 14A is a perspective view of the showing a data processing system including a plurality of optical engines”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to know a pluggable transceiver assembly of the optical engine taught in Fig. 3C is used within the system shown in  Fig. 14A/14B in order to provide high speed electrical connection between multiple transceivers (paragraph [0199], 101 can include a plurality of the optical engines 150 are mounted on to an host integrated circuit (IC) substrate 152…for short electrical paths between the optical engine 150 and the optical host substrate 152, which facilitates high speed electrical connection). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See other related reference noted below:
Kipp (US 2013/0315586) teaches an ASIC 302 that is coupled to multiple transceivers 308 as shown in Fig. 3A.
Leigh (US 2015/0180578) teaches a motherboard 104 with an ASIC 106 coupled to multiple connectors 110 as shown in Fig. 1.
Aoki (US 2015/0117821) teaches a LSI package 3 with a LSI chip 11 interconnected with multiple transceivers 13 in Fig. 1A.
Doerr (US 2014/0064659) teaches a schematic view of a copackaged transceiver with bonded layers and TSVs as shown in Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637